Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
This is the Notice of Allowance for application number 16/804,573 ROTATABLE LOCKDOWN MERCHANDISE SECURITY APPARATUS filed on 2/28/2020.  Claims 1-4, 6-13, 15 and 17-20 are allowed.  



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record does not teach the projection is a first projection of a plurality of projections of the first section; the guide is a first guide of a plurality of guides of the second section; and each projection of the plurality of projections is disposed in a respective guide of the plurality of guides to control the rotation. Wu does not disclose projections and guides to control rotation.  
With regards to claims 9 and 15, the closes art Wu does not teach wherein the second section comprises an end cap in which the guide is formed.
With regards to claim 11, the prior art does not teach a washer disposed between the first and second sections and engaged by the projection, wherein the washer is configured to establish a friction level for the rotation.
With regards to claims 12 and 20, the prior art does not teach the first section comprises a bolt that defines an axis of the rotation; and the apparatus comprises a nut disposed in the second section for threaded engagement with the bolt.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        5/5/22